Exhibit 10.01

ACM RESEARCH, INC.

2016 OMNIBUS INCENTIVE PLAN

ACM RESEARCH, INC. sets forth herein the terms of its 2016 Omnibus Incentive
Plan.

1. PURPOSE

The Plan is intended to enhance the ability of the Company and its Affiliates to
attract and retain highly qualified officers, Non-employee Directors, employees,
consultants and advisors, and to motivate such individuals to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company. To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, restricted stock units,
unrestricted stock, other share-based awards and cash awards. Any of these
awards may, but need not, be made as performance incentives to reward attainment
of performance goals in accordance with the terms hereof.

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Acquiror” shall have the meaning set forth in Section 15.2.1.

2.2 “Affiliate” means any company or other trade or business that “controls,” is
“controlled by” or is “under common control with” the Company within the meaning
of Rule 405 of Regulation C under the Securities Act, including any Subsidiary.

2.3 “Award” means a grant under the Plan of an Option, SAR, Restricted Stock,
RSU, Other Share-based Award or cash award.

2.4 “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or an Affiliate to a Grantee that evidences
and sets out the terms and conditions of an Award.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means, as determined by the Company in its sole discretion
and unless otherwise provided in the applicable Award Agreement: (a) the
commission of any act by a Grantee constituting financial dishonesty against the
Company or its Affiliates (which act would be chargeable as a crime under
applicable law); (b) a Grantee’s engaging in any other act of dishonesty, fraud,
intentional misrepresentation, moral turpitude, illegality or harassment that
would: (i) materially adversely affect the business or the reputation of the
Company or any of its Affiliates with their respective current or prospective
customers, suppliers, lenders or other third parties with whom such entity does
or might do business or (ii) expose the Company or any of its Affiliates to a
risk of civil or criminal legal damages, liabilities or penalties; (c) the
repeated failure by a Grantee to follow the directives of the chief executive
officer of the Company or any of its Affiliates or the Board; or (d) any
material misconduct, violation of the Company’s or Affiliates’ policies, or
willful and deliberate non-performance of duty by the Grantee in connection with
the business affairs of the Company or its Affiliates. A Separation from Service
for Cause shall be deemed to include a determination by the Company in its sole
discretion following a Participant’s Separation from Service that circumstances
existing prior to such Separation from Service would have entitled the Company
or an Affiliate to have terminated the Participant’s service for Cause. All
rights a Participant has or may have under the Plan shall be suspended
automatically during the pendency of any investigation by the Company, or during
any negotiations between the Company and the Participant, regarding any actual
or alleged act or omission by the Participant of the type described in the
applicable definition of Cause.

2.7 “Change in Control” shall have the meaning set forth in Section 15.2.2.

2.8 “Code” means the Internal Revenue Code of 1986.



--------------------------------------------------------------------------------

2.9 “Committee” means the Compensation Committee of the Board, or such other
committee as determined by the Board. The Compensation Committee of the Board
may designate a subcommittee of its members to serve as the Committee (to the
extent the Board has not designated another person, committee or entity as the
Committee). Following the Initial Public Offering: (a) the Board shall cause the
Committee to satisfy the applicable requirements of any securities exchange on
which the Common Stock may then be listed; (b) for purposes of Awards to Covered
Employees intended to constitute Performance Awards, to the extent required by
Section 162(m), Committee means all of the members of the Compensation Committee
who are “outside directors” within the meaning of Section 162(m); and (c) for
purposes of Awards to Grantees who are subject to Section 16 of the Exchange
Act, Committee means all of the members of the Compensation Committee who are
“non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act.

2.10 “Company” means ACM Research, Inc., a Delaware corporation.

2.11 “Common Stock” means the Class A common stock, $0.0001 par value per share,
of the Company.

2.12 “Consultant” means a consultant or advisor that provides bona fide services
to the Company or any Affiliate and who qualifies as a consultant or advisor
under Rule 701 of the Securities Act (during any period in which the Company is
not a public company subject to the reporting requirements of the Exchange
Act) or Form S-8 (during any period in which the Company is a public company
subject to the reporting requirements of the Exchange Act).

2.13 “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Section 162(m) as qualified by Section 12.4.

2.14 “Disability” shall be defined as that term is defined in the Grantee’s
offer letter or other applicable employment agreement; or, if there is no such
definition, “Disability” means, as determined by the Company in its sole
discretion and unless otherwise provided in the applicable Award Agreement, the
Grantee is unable to perform each of the essential duties of such Grantee’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than 12 months; provided, however, that, with
respect to rules regarding expiration of an Incentive Stock Option following
termination of the Grantee’s employment, “Disability” means “permanent and total
disability” as set forth in Code Section 22(e)(3).

2.15 “Effective Date” means December 28, 2016, which is the date on which the
Plan was approved by the Board.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

2.17 “Exchange Act Person” means any natural person, entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (a) the Company or any Subsidiary,
(b) any employee benefit plan of the Company or any Subsidiary or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, (c) an underwriter temporarily holding securities pursuant to
a registered public offering of such securities, (d) an entity Owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of capital stock of the Company, or (e) any
natural person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) that, as of the date hereof, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent of
the combined voting power of the Company’s then-outstanding securities

2.18 “Fair Market Value” of a Share as of a particular date means (a) if the
Common Stock is listed on a national securities exchange, the closing or last
price of the Common Stock on the composite tape or other comparable reporting
system for the applicable date, or if the applicable date is not a trading day,
the trading day immediately preceding the applicable date, or (b) if the Common
Stock is not then listed on a national securities exchange, or the value of the
Common Stock is not otherwise determinable, such value as determined by the
Board.

 

2



--------------------------------------------------------------------------------

2.19 “Grant Date” means the latest to occur of (a) the date as of which the
Board approves an Award, (b) the date on which the recipient of an Award first
becomes eligible to receive an Award under Section 6 or (c) such other date as
may be specified by the Board in the Award Agreement.

2.20 “Grantee” means a person who receives or holds an Award.

2.21 “Holder” means, with respect to any Issued Shares, the person holding such
Issued Shares, including the initial Grantee or any Permitted Transferee.

2.22 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422.

2.23 “Initial Public Offering” means the initial public offering of Shares
pursuant to a registration statement (other than a Form S-8 or successor
forms) filed with, and declared effective by, the SEC.

2.24 “Issued Shares” means, collectively, all outstanding Shares issued pursuant
to Awards (including outstanding Shares of Restricted Stock prior to or after
vesting and Shares issued in connection with the exercise of an Option or SAR).

2.25 “New Shares” shall have the meaning set forth in Section 15.1.

2.26 “Non-employee Director” means a member of the Board or the board of
directors of an Affiliate, in each case who is not an officer or employee of the
Company or any Affiliate.

2.27 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.28 “Offered Shares” shall have the meaning set forth in Section 17.4.1.

2.29 “Offering” shall have the meaning set forth in Section 17.5.

2.30 “Option” means an option to purchase one or more Shares pursuant to the
Plan.

2.31 “Option Price” means the exercise price for each Share subject to an
Option.

2.32 “Other Share-based Awards” means Awards consisting of Share units, or other
Awards, valued in whole or in part by reference to, or otherwise based on,
Shares.

2.33 “Own,” “Owned,” “Owner,” “Ownership” means a person or entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

2.34 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 12) over a performance period of at
least one year.

2.35 “Performance-Based Compensation” means “performance-based compensation”
under Section 162(m).

2.36 “Permitted Transferee” means any of the following to whom a Holder may
transfer Issued Shares hereunder (as set forth in Section 17.11.2): the Holder’s
spouse, children (natural or adopted), stepchildren or a trust for their sole
benefit of which the Holder is the settlor; provided, however, that any such
trust does not require or permit distribution of any Issued Shares during the
term of the Plan unless subject to its terms. Upon the death of the Holder, the
term Permitted Transferees shall also include such deceased Holder’s estate,
executors, administrators, personal representatives, heirs, legatees and
distributees, as the case may be.

2.37 “Plan” means this ACM Research, Inc. 2016 Omnibus Incentive Plan.

2.38 “Purchase Price” means the purchase price for each Share pursuant to a
grant of Restricted Stock.

 

3



--------------------------------------------------------------------------------

2.39 “Restricted Period” shall have the meaning set forth in Section 10.1.

2.40 “Restricted Stock” means restricted Shares, awarded to a Grantee pursuant
to Section 10.

2.41 “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
equivalent of Shares, awarded to a Grantee pursuant to Section 10.

2.42 “SAR Exercise Price” means the per Share exercise price of a SAR granted to
a Grantee under Section 9.

2.43 “SEC” means the United States Securities and Exchange Commission.

2.44 “Section 162(m)” means Code Section 162(m).

2.45 “Section 409A” means Code Section 409A.

2.46 “Securities Act” means the Securities Act of 1933, as amended.

2.47 “Separation from Service” means the termination of the applicable
Participant’s employment with, and performance of services for, the Company and
each Affiliate. Unless otherwise determined by the Company in its sole
discretion, if a Participant’s employment or board service with the Company or
an Affiliate terminates but the Participant continues to provide services to the
Company or an Affiliate in a nonemployee director capacity or as an employee, as
applicable, such change in status shall not be deemed a Separation from Service.
A Participant employed by, or performing services for, an Affiliate or a
division of the Company or an Affiliate shall not be deemed to incur a
Separation from Service if such Affiliate or division ceases to be an Affiliate
or division of the Company, as the case may be, and the Participant immediately
thereafter becomes an employee of (or service provider to), or member of the
board of directors of, the Company or an Affiliate or a successor company or an
affiliate or subsidiary thereof. Approved temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Affiliates shall not be considered Separations from Service.
Notwithstanding the foregoing, with respect to any Award that constitutes
nonqualified deferred compensation under Section 409A, “Separation from Service”
shall mean a “separation from service” as defined under Section 409A.

2.48 “Service Provider” means an employee, officer, non-employee member of the
Board or Consultant of the Company or an Affiliate.

2.49 “Share” means a share of Common Stock.

2.50 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.

2.51 “Stockholders” means the stockholders of the Company.

2.52 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

2.53 “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or an
Affiliate or with which the Company or an Affiliate combines.

2.54 “Ten Percent Stockholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Code Section 424(d) shall be applied.

2.55 “Termination Date” means the date that is 10 years after the Effective
Date, unless the Plan is earlier terminated by the Board under Section 5.2.

2.56 “Transition Period” means the period beginning with the consummation of an
Initial Public Offering and ending as of the earlier of (a) the date of the
first annual meeting of Stockholders at which directors are to be elected that
occurs after the close of the third calendar year following the calendar year in
which the Initial Public Offering occurs and (b) the expiration of the “reliance
period” under Treasury Regulation Section 1.162-27(f)(2).

 

4



--------------------------------------------------------------------------------

3. ADMINISTRATION OF THE PLAN

3.1 General

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and bylaws and applicable law. The Board shall have the power and authority to
delegate its responsibilities hereunder to the Committee, which shall have full
authority to act in accordance with its charter (as in effect from time to
time), and with respect to the power and authority of the Board to act
hereunder, all references to the Board shall be deemed to include a reference to
the Committee, unless such power or authority is specifically reserved by the
Board. Except as specifically provided in Section 14 or as otherwise may be
required by applicable law, regulatory requirement or the certificate of
incorporation or the bylaws of the Company, the Board shall have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan. Following the Initial Public Offering, the Committee shall
administer the Plan; provided, however, the Board shall retain the right to
exercise the authority of the Committee to the extent consistent with applicable
law and the applicable requirements of any securities exchange on which the
Common Stock may then be listed. All actions, determinations and decisions by
the Board or the Committee under the Plan or any Award Agreement, or with
respect to any Award, shall be in the sole discretion of the Board and shall be
final, binding and conclusive on all persons. Without limitation, the Board
shall have full and final power and authority, subject to the other terms and
conditions of the Plan, to:

 

  (a) designate Grantees;

 

  (b) determine the type or types of Awards to be made to Grantees;

 

  (c) determine the number of Shares to be subject to an Award;

 

  (d) establish the terms and conditions of each Award (including the Option
Price of any Option, the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the Shares subject thereto and any terms or conditions
that may be necessary to qualify Options as Incentive Stock Options);

 

  (e) prescribe the form of each Award Agreement; and

 

  (f) amend, modify or supplement the terms of any outstanding Award, including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy or custom.

3.2 Separation from Service for Cause; Clawbacks; Breach of Restrictive
Covenants

3.2.1 Separation from Service for Cause

The Company may annul an Award if the Grantee incurs a Separation from Service
for Cause.

3.2.2 Clawbacks

All awards, amounts or benefits received or outstanding under the Plan shall be
subject to clawback, cancellation, recoupment, rescission, payback, reduction or
other similar action in accordance with the terms of any Company clawback or
similar policy or any applicable law related to such actions, as may be in
effect from time to time. A Grantee’s acceptance of an Award shall be deemed to
constitute the Grantee’s acknowledgement of and consent to the Company’s
application, implementation and enforcement of any

 

5



--------------------------------------------------------------------------------

applicable Company clawback or similar policy that may apply to the Grantee,
whether adopted prior to or following the Effective Date, and any provision of
applicable law relating to clawback, cancellation, recoupment, rescission,
payback or reduction of compensation, and the Grantee’s agreement that the
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action.

3.2.3 Breach of Restrictive Covenants

Except as otherwise provided by the Committee, notwithstanding any provision of
the Plan to the contrary, if a Participant breaches a non-competition,
non-solicitation, non-disclosure, non-disparagement or other restrictive
covenant set forth in an Award Agreement or any other agreement between the
Participant and the Company or an Affiliate, whether during the Participant’s
service or after the Participant’s Separation from Service, in addition to any
other penalties or restrictions that may apply under any such agreement, state
law or otherwise, the Participant shall forfeit or pay to the Company the
following:

 

  (a) any and all outstanding Awards granted to the Participant, including
Awards that have become vested or exercisable;

 

  (b) any shares held by the Participant in connection with the Plan that were
acquired by the Participant after the Participant’s Separation from Service and
within the 12-month period immediately before the Participant’s Separation from
Service;

 

  (c) the profit realized by the Participant from the exercise of any Options or
SARs that the Participant exercised after the Participant’s Separation from
Service or within the 12-month period immediately before the Participant’s
Separation from Service, which profit is the difference between the Option Price
of the Option or SAR Exercise Price of the SAR and the Fair Market Value of any
shares or cash acquired by the Participant upon exercise of such Option or SAR;
and

 

  (d) the profit realized by the Participant from the sale, or other disposition
for consideration, of any shares received by the Participant in connection with
the Plan after the Participant’s Separation from Service and within the 12-month
period immediately before the Participant’s Separation from Service and where
such sale or disposition occurs in such similar time period.

3.3 Deferral Arrangement

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Share units.

3.4 No Liability

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.5 Book Entry

Notwithstanding any other provision of the Plan to the contrary, the Company may
elect to satisfy any requirement under the Plan for the delivery of stock
certificates through the use of book entry.

4. STOCK SUBJECT TO THE PLAN

4.1 Authorized Number of Shares

Subject to adjustment under Section 15, the aggregate number of Shares that may
be initially issued pursuant to the Plan shall be equal to the sum of
(a) 7,000,000 Shares and (b) an annual increase on the first day of

 

6



--------------------------------------------------------------------------------

each year beginning in 2018 and ending in (and including) 2026 equal to the
lesser of (i) 4% of the Shares outstanding (on an as converted basis) on the
last day of the immediately preceding fiscal year and (ii) such smaller number
of Shares as may be determined by the Board. A maximum of 7,000,000 Shares shall
be available for issuance under Incentive Stock Options under the Plan;
provided, however, that notwithstanding the foregoing, Shares added to the Plan
pursuant to Section 4.1(b) shall be available for issuance as Incentive Stock
Options only to the extent that making such Shares available for issuance as
Incentive Stock Options would not cause any Incentive Stock Option to cease to
qualify as such. To the extent permitted under applicable law and applicable
stock exchange rules, Awards that provide for the delivery of Shares subsequent
to the applicable grant date may be granted in excess of the limit set forth in
this Section 4.1 if such Awards provide for the forfeiture or cash settlement of
such Awards to the extent that insufficient Shares remain under the share limit
in this Section 4.1 at the time that Shares would otherwise be issued in respect
of such Award. Shares issued under the Plan may consist in whole or in part of
authorized but unissued Shares, treasury Shares or Shares purchased on the open
market or otherwise.

4.2 Share Counting

Any Award settled in cash shall not be counted as issued Shares for any purpose
under the Plan. If any Award expires, or is terminated, surrendered or
forfeited, in whole or in part, the unissued Shares covered by such Award shall
again be available for the grant of Awards. If Shares issued pursuant to the
Plan are repurchased by, or are surrendered or forfeited to the Company at no
more than cost, such Shares shall again be available for the grant of Awards. If
Shares issuable upon exercise, vesting or settlement of an Award, or Shares
owned by a Grantee (which are not subject to any pledge or other security
interest), are surrendered or tendered to the Company in payment of the Option
Price or Purchase Price of an Award or any taxes required to be withheld in
respect of an Award, in each case, in accordance with the terms and conditions
of the Plan and any applicable Award Agreement, such surrendered or tendered
Shares shall again be available for the grant of Awards. Substitute Awards shall
not be counted against the number of Shares available for the grant of Awards.

4.3 Section 162(m) Limits

No later than the end of the Transition Period, the maximum number of Shares for
each type of Other Share-based Award, and the maximum amount of cash for any
cash-based Award, intended to qualify as Performance-Based Compensation granted
to any Grantee in any specified period shall be established by the Company and
approved by the Stockholders.

5. EFFECTIVE DATE; AMENDMENT and termination

5.1 Effective Date

The Plan is effective as of the Effective Date.

5.2 Amendment and Termination of the Plan

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Stockholders to the extent stated by the Board,
required by applicable law or required by applicable securities exchange listing
requirements. No Awards shall be made after the Termination Date. The applicable
terms of the Plan, and any terms and conditions applicable to Awards granted
prior to the Termination Date, shall survive the termination of the Plan and
continue to apply to such Awards. No amendment, suspension or termination of the
Plan shall, without the consent of the Grantee, materially impair rights or
obligations under any Award theretofore awarded.

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1 Service Providers

Subject to this Section 6, Awards may be made to any Service Provider as the
Board may determine and designate from time to time.

 

7



--------------------------------------------------------------------------------

6.2 Successive Awards

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

6.3 Stand-Alone, Additional, Tandem, and Substitute Awards

Awards may be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate. Such additional, tandem or substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another award, the Board shall have the right to require the
surrender of such other award in consideration for the grant of the new Award.
Subject to the requirements of applicable law, the Board may make Awards in
substitution or exchange for any other award under another plan of the Company,
any Affiliate or any business entity to be acquired by the Company or an
Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Shares subject to the Award is equivalent
in value to the cash compensation (for example, RSUs or Restricted Stock).

7. AWARD AGREEMENT

The grant of any Award may be contingent upon the Grantee executing an
appropriate Award Agreement, in such form or forms as the Board shall from time
to time determine. Without limiting the foregoing, an Award Agreement may be
provided in the form of a notice which provides that acceptance of the Award
constitutes acceptance of all terms of the Plan and the notice. Award Agreements
granted from time to time or at the same time need not contain similar
provisions but shall be consistent with the terms of the Plan. Each Award
Agreement evidencing an Award of Options shall specify whether such Options are
intended to be Non-qualified Stock Options or Incentive Stock Options, and in
the absence of such specification such options shall be deemed Non-qualified
Stock Options.

8. TERMS AND CONDITIONS OF OPTIONS

8.1 Option Price

The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option intended to be an
Incentive Stock Option (except those that constitute Substitute Awards) shall be
at least the Fair Market Value on the Grant Date; provided, however, that in the
event that a Grantee is a Ten Percent Stockholder as of the Grant Date, the
Option Price of an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a Share.

8.2 Vesting

Subject to Section 8.3, each Option shall become exercisable at such times and
under such conditions (including performance requirements) as stated in the
Award Agreement.

8.3 Term

Each Option shall terminate, and all rights to purchase Shares thereunder shall
cease, upon the expiration of the Option term stated in the Award Agreement not
to exceed 10 years from the Grant Date, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the related Award Agreement; provided, however, that in the event
that the Grantee is a Ten Percent Stockholder, an Option granted to such Grantee
that is intended to be an Incentive Stock Option at the Grant Date shall not be
exercisable after the expiration of five years from its Grant Date.

8.4 Limitations on Exercise of Option

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event which results
in termination of the Option.

 

8



--------------------------------------------------------------------------------

8.5 Method of Exercise

An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. To be effective, notice of exercise must be made in accordance with
procedures established by the Company from time to time.

8.6 Rights of Holders of Options

Unless otherwise provided in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a Stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him.
Except as provided in Section 15 or the related Award Agreement, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

8.7 Delivery of Stock Certificates

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the Shares
subject to the Option.

8.8 Limitations on Incentive Stock Options

An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(b) to the extent specifically provided in the related Award Agreement; and
(c) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the Shares with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Grantee’s employer and
its Affiliates) does not exceed $100,000. This limitation shall be applied by
taking Options into account in the order in which they were granted. No Option
shall be treated as an Incentive Stock Option unless the Plan has been approved
by the Stockholders in a manner intended to comply with the stockholder approval
requirements of Code Section 422(b)(i); provided that any Option intended to be
an Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain such approval, but rather such Option shall be treated as a
Non-qualified Stock Option unless and until such approval is obtained.

8.9 Early Exercise

An Option may, but need not, include a provision whereby the Grantee may elect
at any time before the Grantee’s Separation from Service to exercise the Option
as to any part or all of the Shares subject to the Option prior to the full
vesting of the Option. Any unvested Shares so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate.

9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1 Right to Payment

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (a) the Fair Market Value on the date of exercise over (b) the SAR
Exercise Price. The Award Agreement for a SAR shall specify the SAR Exercise
Price. SARs may be granted alone or in conjunction with all or part of an Option
or at any subsequent time during the term of such Option or in conjunction with
all or part of any other Award.

9.2 Other Terms

The Board shall determine at the Grant Date or thereafter, the time or times at
which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following Separation from Service or upon other conditions, the
method of exercise, whether or not a SAR shall be in tandem or in combination
with any other Award and any other terms and conditions of any SAR.

 

9



--------------------------------------------------------------------------------

9.3 Term of SARs

The term of a SAR granted under the Plan shall be determined by the Board;
provided, however, that such term shall not exceed 10 years.

9.4 Payment of SAR Amount

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Shares, as set forth in the Award Agreement) in an amount
determined by multiplying:

 

  (a) the difference between the Fair Market Value on the date of exercise over
the SAR Exercise Price; by

 

  (b) the number of Shares with respect to which the SAR is exercised.

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

10.1 Restrictions

At the time of grant, the Board may establish a period of time (a “Restricted
Period”) and any additional restrictions including the satisfaction of corporate
or individual performance objectives applicable to an Award of Restricted Stock
or RSUs. Each Award of Restricted Stock or RSUs may be subject to a different
Restricted Period and additional restrictions. Neither Restricted Stock nor RSUs
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the Restricted Period or prior to the satisfaction of any other
applicable restrictions.

10.2 Restricted Stock Certificates

The Company shall issue Shares, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of Shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Board may
provide in an Award Agreement that either (a) the Secretary of the Company shall
hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse or
(b) such certificates shall be delivered to the Grantee; provided, however, that
such certificates shall bear a legend or legends that comply with the applicable
securities laws and regulations and make appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.

10.3 Rights of Holders of Restricted Stock

Unless otherwise provided in the applicable Award Agreement, holders of
Restricted Stock shall have rights as Stockholders, including voting and
dividend rights.

10.4 Rights of Holders of RSUs

10.4.1 Settlement of RSUs

RSUs may be settled in cash or Shares, as set forth in the Award Agreement. The
Award Agreement shall also set forth whether the RSUs shall be settled
(a) within the time period specified in Section 409A for short term deferrals or
(b) otherwise within the requirements of Section 409A, in which case the Award
Agreement shall specify upon which events such RSUs shall be settled.

10.4.2 Voting and Dividend Rights

Unless otherwise provided in the applicable Award Agreement, holders of RSUs
shall not have rights as Stockholders, including voting or dividend or dividend
equivalents rights.

 

10



--------------------------------------------------------------------------------

10.4.3 Creditor’s Rights

A holder of RSUs shall have no rights other than those of a general creditor of
the Company. RSUs represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Award Agreement.

10.5 Purchase of Restricted Stock

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (a) the aggregate par value of the Shares represented by such
Restricted Stock or (b) the Purchase Price, if any, specified in the related
Award Agreement. If specified in the Award Agreement, the Purchase Price may be
deemed paid by services already rendered. The Purchase Price shall be payable in
a form described in Section 11 or, if so determined by the Board, in
consideration for past services rendered.

10.6 Delivery of Shares

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
Shares of Restricted Stock or RSUs settled in Shares shall lapse, and, unless
otherwise provided in the applicable Award Agreement, a stock certificate for
such Shares shall be delivered, free of all such restrictions, to the Grantee or
the Grantee’s beneficiary or estate, as the case may be.

11. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

11.1 General Rule

Payment of the Option Price for the Shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section 11.

11.2 Surrender of Shares

To the extent the Award Agreement so provides, payment of the Option Price for
Shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
Shares, which Shares shall be valued, for purposes of determining the extent to
which the Option Price or Purchase Price for Restricted Stock has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already-owned Shares may be authorized only
at the time of grant.

11.3 Cashless Exercise

With respect to an Option only (and not with respect to Restricted
Stock) following the Initial Public Offering, to the extent permitted by law and
to the extent the Award Agreement so provides, payment of the Option Price may
be made all or in part by delivery (on a form acceptable to the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Shares and to deliver all or part of the sales proceeds to the Company
in payment of the Option Price and any withholding taxes described in
Section 17.3.

11.4 Other Forms of Payment

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including the Company’s
withholding of Shares otherwise due to the exercising Grantee.

 

11



--------------------------------------------------------------------------------

12. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

12.1 Performance Conditions

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may reduce the amounts payable under any Award
subject to performance conditions, except as limited under Section 12.2 in the
case of Performance-Based Compensation.

12.2 Performance Awards Granted to Designated Covered Employees

If and to the extent that the Board determines that a Performance Award to be
granted to a Grantee who is designated by the Board as likely to be a Covered
Employee should qualify as Performance-Based Compensation, the grant, exercise
and/or settlement of such Performance Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth in this
Section 12.2. Notwithstanding anything herein to the contrary, the Board may
provide for Performance Awards to Covered Employees that are not intended
qualify as Performance-Based Compensation.

12.2.1 Performance Goals Generally

The performance goals for Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Board consistent with this
Section 12.2. Following the end of the Transition Period, performance goals
shall be objective and shall otherwise meet the requirements of Section 162(m),
including the requirement that the level or levels of performance targeted by
the Board result in the achievement of performance goals being “substantially
uncertain.” The Board may determine that Performance Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of the Performance Awards. Performance goals may be
established on a Company-wide basis, or with respect to one or more business
units, divisions, Affiliates or business segments, as applicable. Performance
goals may be absolute or relative (to the performance of one or more comparable
companies or indices). Measurement of performance goals may exclude the impact
of charges for restructuring, discontinued operations and other extraordinary,
unusual or non-recurring items, and the cumulative effects of tax or accounting
changes (each as defined by generally accepted accounting principles and as
identified in the Company’s financial statements or other SEC filings).
Performance goals may differ for Performance Awards granted to any one Grantee
or to different Grantees.

12.2.2 Business Criteria

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified Affiliates or business units of the Company
(except with respect to the total stockholder return and earnings per share
criteria), shall be used exclusively by the Board in establishing performance
goals for Performance Awards: (a) cash flow; (b) earnings per share, as adjusted
for any stock split, stock dividend or other recapitalization; (c) earnings
measures; (d) return on equity; (e) total stockholder return; (f) share price
performance, as adjusted for any stock split, stock dividend or other
recapitalization; (g) return on capital; (h) revenue; (i) income; (j) profit
margin; (k) return on operating revenue; (l) brand recognition or acceptance;
(m) customer satisfaction; (n) productivity; (o) expense targets; (p) market
share; (q) cost control measures; (r) balance sheet metrics; (s) strategic
initiatives; (t) implementation, completion or attainment of measurable
objectives with respect to recruitment or retention of personnel or employee
satisfaction; or (u) any other business criteria established by the Board;
provided, however, that such business criteria shall include any derivations of
business criteria listed above (e.g., income shall include pre-tax income, net
income and operating income).

 

12



--------------------------------------------------------------------------------

12.2.3 Timing for Establishing Performance Goals

Following the Transition Period, performance goals shall be established not
later than 90 days after the beginning of any performance period applicable to
Performance Awards, or at such other date as may be required or permitted for
Performance-Based Compensation.

12.2.4 Settlement of Performance Awards; Other Terms

Settlement of Performance Awards may be in cash, Shares, other Awards or other
property. The Board may reduce the amount of a settlement otherwise to be made
in connection with such Performance Awards.

12.3 Written Determinations

All determinations by the Board as to the establishment of performance goals,
the amount of any Performance Award pool or potential individual Performance
Awards and the achievement of performance goals relating to Performance Awards,
shall be made in writing in the case of any Award intended to qualify as
Performance-Based Compensation to the extent required by Section 162(m). To the
extent permitted by Section 162(m), the Board may delegate any responsibility
relating to Performance Awards.

12.4 Status of Section 12.2 Awards under Section 162(m)

The provisions of this Section 12.4 are applicable following the Transition
Period. The validity and exercisability of any and all Awards that are intended
to qualify as Performance-Based Compensation granted after the Transition Period
are contingent upon approval of the Plan by the Stockholders in a manner
intended to comply with the stockholder approval requirements of Section 162(m).
It is the intent of the Company that Performance Awards under Section 12.2
granted to persons who are designated by the Board as likely to be Covered
Employees within the meaning of Section 162(m) shall, if so designated by the
Board, qualify as Performance-Based Compensation. Accordingly, the terms of
Section 12.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Section 162(m). The
foregoing notwithstanding, because the Board cannot determine with certainty
whether a given Grantee will be a Covered Employee with respect to a fiscal year
that has not yet been completed, the term Covered Employee as used herein shall
mean only a person designated by the Board, at the time of grant of Performance
Awards, as likely to be a Covered Employee with respect to that fiscal year. If
any provision of the Plan or any agreement relating to such Performance Awards
does not comply or is inconsistent with the requirements of Section 162(m), such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

13. OTHER SHARE-BASED AWARDS

13.1 Grant of Other Share-based Awards

Other Share-based Awards may be granted either alone or in addition to or in
conjunction with other Awards. Other Share-based Awards may be granted in lieu
of other cash or other compensation to which a Service Provider is entitled from
the Company or may be used in the settlement of amounts payable in Shares under
any other compensation plan or arrangement of the Company, including any other
Company incentive compensation plan. The Board shall determine the persons to
whom and the time or times at which such Awards will be made, the number of
Shares to be granted pursuant to such Awards, and all other terms and conditions
of such Awards. Unless the Board determines otherwise, any such Award shall be
confirmed by an Award Agreement, which shall contain such provisions as the
Board determines to be necessary or appropriate to carry out the intent of the
Plan with respect to such Award.

13.2 Terms of Other Share-based Awards

Any Common Stock subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the Shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

 

13



--------------------------------------------------------------------------------

14. REQUIREMENTS OF LAW

14.1 General

The Company shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the Grantee,
any other individual exercising an Option or the Company of any provision of any
law or regulation of any governmental authority, including any federal or state
securities laws or regulations. If at any time the Board determines that the
listing, registration or qualification of any Shares subject to an Award upon
any securities exchange or under any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance or purchase
of Shares hereunder, no Shares may be issued or sold to the Grantee or any other
individual exercising an Option pursuant to such Award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Award.
Specifically, in connection with the Securities Act, upon the exercise of any
Option or the delivery of any Shares underlying an Award, unless a registration
statement under such Act is in effect with respect to the Shares covered by such
Award, the Company shall not be required to sell or issue such Shares unless the
Board has received evidence satisfactory to it that the Grantee or any other
individual exercising an Option may acquire such Shares pursuant to an exemption
from registration under the Securities Act. The Company may, but shall in no
event be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or the issuance of Shares
pursuant to the Plan to comply with any law or regulation of any governmental
authority. As to any jurisdiction that expressly imposes the requirement that an
Option shall not be exercisable until the Shares covered by such Option are
registered or are exempt from registration, the exercise of such Option (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption. The Committee may require the Participant to sign such
additional documentation, make such representations and furnish such information
as it may consider appropriate in connection with the grant of Awards or
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations.

14.2 Rule 16b-3

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options will qualify for the exemption provided by Rule 16b-3
under the Exchange Act. To the extent that any provision of the Plan or action
by the Board or Committee does not comply with the requirements of Rule 16b-3,
it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board, and shall not affect the validity of the Plan. In the
event that Rule 16b-3 is revised or replaced, the Board may modify the Plan in
any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.

15. EFFECT OF CHANGES IN CAPITALIZATION

15.1 Adjustments for Changes in Capital Structure

Subject to any required action by the Stockholders, in the event of any change
in the Common Stock effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the Stockholders in a form other than
Shares (excepting normal cash dividends) that has a material effect on the Fair
Market Value, appropriate and proportionate adjustments shall be made in the
number and class of shares subject to the Plan and to any outstanding Awards,
and in the Option Price, SAR Exercise Price or Purchase Price per Share of any
outstanding Awards in order to prevent dilution or enlargement of Grantees’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the Shares which are
of the same class as the Shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to a
Change in Control) shares of another corporation (the “New Shares”), the Board
may unilaterally amend the outstanding Awards to provide that such Awards are
for New Shares. In the event of any such amendment, the number of Shares subject
to, and the Option Price, SAR Exercise Price or Purchase Price per Share of, the
outstanding Awards shall be adjusted in a fair

 

14



--------------------------------------------------------------------------------

and equitable manner. Any fractional share resulting from an adjustment pursuant
to this Section 15.1 shall be rounded down to the nearest whole number and the
Option Price, SAR Exercise Price or Purchase Price per share shall be rounded up
to the nearest whole cent. In no event may the exercise price of any Award be
decreased to an amount less than the par value, if any, of the stock subject to
the Award. The Board may also make such adjustments in the terms of any Award to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. Adjustments determined by the Board
pursuant to this Section 15.1 shall be made in accordance with Section 409A to
the extent applicable.

15.2 Change in Control

15.2.1 Consequences of a Change in Control

Subject to the requirements and limitations of Section 409A if applicable, the
Board may provide for any one or more of the following in connection with a
Change in Control, which such actions need not be the same for all Grantees:

 

  (a) Accelerated Vesting. The Board may provide in any Award Agreement, or in
the event of a Change in Control may take such actions as it deems appropriate
to provide, for the acceleration of the exercisability, vesting and/or
settlement in connection with such Change in Control of each or any outstanding
Award or portion thereof and Shares acquired pursuant thereto upon such terms
and conditions, including a Grantee’s Separation from Service prior to, upon, or
following such Change in Control, to such extent as determined by the Board.

 

  (b) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Grantee, either assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this
Section 15.2.1, an Award denominated in Shares shall be deemed assumed if,
following the Change in Control, the Award confers the right to receive, subject
to the terms and conditions of the Plan and the applicable Award Agreement, for
each Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a Stockholder on the effective date of the Change
in Control was entitled; provided, however, that if such consideration is not
solely common stock of the Acquiror, the Board may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise or
settlement of the Award, for each Share subject to the Award, to consist solely
of common stock of the Acquiror equal in Fair Market Value to the per Share
consideration received by Stockholders pursuant to the Change in Control. If any
portion of such consideration may be received by Stockholders pursuant to the
Change in Control on a contingent or delayed basis, the Board may determine such
Fair Market Value as of the time of the Change in Control on the basis of the
Board’s estimate of the present value of the probable future payment of such
consideration. Any Award or portion thereof which is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
or settled as of the time of consummation of the Change in Control shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control.

 

  (c)

Cash-Out of Awards. The Board may, without the consent of any Grantee, determine
that, upon the occurrence of a Change in Control, each or any Award or a portion
thereof outstanding immediately prior to the Change in Control and not
previously exercised or settled shall be canceled in exchange for a payment with
respect to each vested Share (and each unvested Share, if so determined by the
Board) subject to such canceled Award

 

15



--------------------------------------------------------------------------------

  in (i) cash, (ii) stock of the Company or of a corporation or other business
entity a party to the Change in Control or (iii) other property which, in any
such case, shall be in an amount having a Fair Market Value equal to the Fair
Market Value of the consideration to be paid per Share in the Change in Control,
reduced by the exercise or purchase price per Share, if any, under such Award.
If any portion of such consideration may be received by Stockholders pursuant to
the Change in Control on a contingent or delayed basis, the Board may determine
such Fair Market Value as of the time of the Change in Control on the basis of
the Board’s estimate of the present value of the probable future payment of such
consideration. In the event such determination is made by the Board, the amount
of such payment (reduced by applicable withholding taxes, if any) shall be paid
to Grantees in respect of the vested portions of their canceled Awards as soon
as practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards. For avoidance of doubt, if the amount
determined pursuant to this Section 15.2.1(c) for an Option or SAR is zero or
less, the affected Option or SAR may be cancelled without any payment therefore.

15.2.2 Change in Control Defined

Unless other provided in the applicable Award Agreement, a “Change in Control”
means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events following the Effective
Date:

 

  (a) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent of the combined
voting power of the Company’s then outstanding securities other than by virtue
of a merger, consolidation or similar transaction; provided that,
notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(i) on account of the acquisition of securities of the Company directly from the
Company, (ii) on account of the acquisition of securities of the Company by an
investor, any affiliate thereof or any other Exchange Act Person that acquires
the Company’s securities in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities or (iii) solely because the level of Ownership
held by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

 

  (b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (i) outstanding voting securities representing more than
fifty percent of the combined outstanding voting power of the surviving entity
in such merger, consolidation or similar transaction or (ii) more than fifty
percent of the combined outstanding voting power of the parent of the surviving
entity in such merger, consolidation or similar transaction, in each case in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such transaction;

 

  (c)

there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and the
Subsidiaries, other

 

16



--------------------------------------------------------------------------------

  than a sale, lease, license or other disposition of all or substantially all
of the consolidated assets of the Company and the Subsidiaries to an entity,
more than fifty percent of the combined voting power of the voting securities of
which are Owned by stockholders of the Company in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition; or

 

  (d) individuals who, on the date hereof, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Agreement, be considered as a member of
the Incumbent Board.

Notwithstanding the foregoing, if it is determined that an Award is subject to
the requirements of Section 409A and payable upon a Change in Control, the
Company will not be deemed to have undergone a Change in Control for purposes of
the Plan unless the Company is deemed to have undergone a “change in control
event” pursuant to the definition of such term in Section 409A.

15.3 Adjustments

Adjustments under this Section 15 related to Shares or other securities of the
Company shall be made by the Board. No fractional Shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole Share.

16. No Limitations on Company

The making of Awards shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.

17. TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN

17.1 Disclaimer of Rights

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company or any Affiliate either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. In addition, notwithstanding anything contained in the Plan to
the contrary, unless otherwise provided in the applicable Award Agreement, no
Award granted under the Plan shall be affected by any change of duties or
position of the Grantee, so long as such Grantee continues to be a Service
Provider. The obligation of the Company to pay any benefits pursuant to the Plan
shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Grantee or beneficiary under the terms of the Plan.

17.2 Nonexclusivity of the Plan

Neither the adoption of the Plan nor the submission of the Plan to the
Stockholders for approval shall be construed as creating any limitations upon
the right or authority of the Board or its delegate to adopt such other
compensation arrangements as the Board or its delegate determines desirable.

 

17



--------------------------------------------------------------------------------

17.3 Withholding Taxes

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state or local
taxes of any kind required by law to be withheld (a) with respect to the vesting
of or other lapse of restrictions applicable to an Award, (b) upon the issuance
of any Shares upon the exercise of an Option or SAR or (c) otherwise due in
connection with an Award. At the time of such vesting, lapse or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Board, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold the minimum
required number of Shares otherwise issuable to the Grantee as may be necessary
to satisfy such withholding obligation or (ii) by delivering to the Company or
the Affiliate Shares already owned by the Grantee. The Shares so delivered or
withheld shall have an aggregate Fair Market Value equal to such withholding
obligations. The Fair Market Value of the Shares used to satisfy such
withholding obligation shall be determined by the Company or the Affiliate as of
the date that the amount of tax to be withheld is to be determined. A Grantee
who has made an election pursuant to this Section 17.3 may satisfy his or her
withholding obligation only with Shares that are not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.

17.4 Right of First Refusal; Right to Repurchase

17.4.1 Right of First Refusal

Unless otherwise provided in the applicable Award Agreement, stockholders’
agreement or other agreement to which a Holder is a party, at any time prior to
registration by the Company of its Common Stock under Section 12 of the Exchange
Act, in the event that the Holder desires at any time to sell or otherwise
transfer all or any part of such Holder’s Issued Shares (to the extent vested),
the Holder first shall give written notice to the Company of the Holder’s
intention to make such transfer. Such notice shall state the number of Issued
Shares which the Holder proposes to sell (the “Offered Shares”), the price and
the terms at which the proposed sale is to be made and the name and address of
the proposed transferee. At any time within 30 days after the receipt of such
notice by the Company, the Company or its assigns may elect to purchase all or
any portion of the Offered Shares at the price and on the terms offered by the
proposed transferee and specified in the notice. The Company or its assigns
shall exercise this right by mailing or delivering written notice to the Holder
within the foregoing 30-day period. If the Company or its assigns elect to
exercise its purchase rights under this Section 17.4.1, the closing for such
purchase shall, in any event, take place within 45 days after the receipt by the
Company of the initial notice from the Holder. In the event that the Company or
its assigns do not elect to exercise such purchase right, or in the event that
the Company or its assigns do not pay the full purchase price within such 45-day
period, the Holder may, within 60 days thereafter, sell the Offered Shares to
the proposed transferee at the same price and on the same terms as specified in
the Holder’s notice. Any Issued Shares purchased by such proposed transferee
shall continue to be subject to the terms of the Plan. Any Issued Shares not
sold to the proposed transferee shall remain subject to the Plan.

17.4.2 Right of Repurchase

Unless otherwise provided in the applicable Award Agreement, stockholders’
agreement or other agreement to which a Grantee is a party, at any time prior to
registration by the Company of its Common Stock under Section 12 of the Exchange
Act, in the case of any Grantee whose Separation from Service is for Cause, or
where the Grantee has, in the Board’s reasonable determination, taken any action
prior to or following his Separation from Service which would have constituted
grounds for Cause, the Company shall have the right, exercisable at any time and
from time to time thereafter, to repurchase from the Grantee (or any successor
in interest by purchase, gift or other mode of transfer) any Shares issued to
such Grantee under the Plan for the purchase price paid by the Grantee for such
Shares (or the Fair Market Value of such Common Stock at the time of repurchase,
if lower).

17.5 Market Standoff Requirement

Unless otherwise provided in the applicable Award Agreement, stockholders’
agreement or other agreement to which a Grantee is a party, in connection with
any underwritten public offering of its Common Stock

 

18



--------------------------------------------------------------------------------

(“Offering”) and upon request of the Company or the underwriters managing the
Offering, Grantees shall not be permitted to sell, make any short sale of, loan,
grant any option for the purchase of, or otherwise directly or indirectly
dispose of any Shares delivered under the Plan (other than those Shares included
in the Offering) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time from the effective
date of the registration statement with respect to such Offering as may be
requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters in
connection with such Offering.

17.6 Other Provisions; Legends

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board. Any stock
certificates for any Shares issued under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Company in its sole
discretion may deem advisable under the rules, regulations and other
requirements of the SEC, any securities exchange on which the Common Stock may
then be listed and any applicable federal or state securities law, and the
Company in its sole discretion may cause a legend or legends to be placed on
such certificates to make appropriate reference to such restrictions.

17.7 Severability

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

17.8 Governing Law

The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware without regard to the principles of conflicts of law
thereof or principles of conflicts of laws of any other jurisdiction that could
cause the application of the laws of any jurisdiction other than the State of
Delaware. For purposes of resolving any dispute that arises directly or
indirectly in connection with the Plan, each Participant, by virtue of receiving
an Award, shall be deemed to have submitted to and consented to the exclusive
jurisdiction of the State of Delaware and to have agreed that any related
litigation shall be conducted solely in the state courts of Delaware and any
federal court located in the State of Delaware, where the Plan is made and/or to
be performed, and no other courts.

17.9 Section 409A

The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable
laws require otherwise. Notwithstanding anything to the contrary in the Plan, to
the extent required to avoid accelerated taxation and tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six-month period
immediately following the Grantee’s Separation from Service shall instead be
paid on the first payroll date after the six-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier). Notwithstanding
the foregoing, neither the Company nor the Committee shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Grantee under Section 409A and neither the Company nor the Board shall have any
liability to any Grantee for such tax or penalty.

17.10 Separation from Service

The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the applicable Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that will be taken upon the occurrence of a Separation from Service,
including accelerated vesting or termination, depending upon the circumstances
surrounding the Separation from Service.

 

19



--------------------------------------------------------------------------------

17.11 Transferability of Awards and Issued Shares

17.11.1 Transfers in General

No Award shall be assignable or transferable by the Grantee to whom it is
granted, other than by will, the laws of descent and distribution or pursuant to
a domestic relations order by a court of competent jurisdiction, and, during the
lifetime of the Grantee, only the Grantee personally (or the Grantee’s personal
representative) may exercise rights under the Plan.

17.11.2 Issued Shares

No Issued Shares shall be sold, assigned, transferred, pledged, hypothecated,
given away or in any other manner disposed of or encumbered, whether voluntarily
or by operation of law, unless (a) such transfer is in compliance with the terms
of the applicable Award, all applicable securities laws, and with the terms and
conditions of the Plan (including Sections 17.4 and 17.5 and this
Section 17.11.2), (b) such transfer does not cause the Company to become subject
to the reporting requirements of the Exchange Act, and (c) the transferee
consents in writing to be bound by the terms and conditions of the Plan
(including Sections 17.4 and 17.5 and this Section 17.11.2). In connection with
any proposed transfer, the Board may require the transferor to provide at the
transferor’s own expense an opinion of counsel to the transferor, satisfactory
to the Board, that such transfer is in compliance with all foreign, federal and
state securities laws. Any attempted disposition of Issued Shares not in
accordance with the terms and conditions of this Section 17.11.2 shall be null
and void, and the Company shall not reflect on its records any change in record
ownership of any Issued Shares as a result of any such disposition, shall
otherwise refuse to recognize any such disposition and shall not in any way give
effect to any such disposition of Issued Shares. Subject to the foregoing
general provisions, and unless otherwise provided in the applicable Award
Agreement, Issued Shares may be transferred pursuant to the following specific
terms and conditions:

 

  (i) Transfers to Permitted Transferees. The Holder may sell, assign, transfer
or give away any or all of the Issued Shares to Permitted Transferees; provided,
however, that following such sale, assignment or other transfer, such Issued
Shares shall continue to be subject to the terms of the Plan (including Sections
17.4 and 17.5 and this Section 17.11.2) and such Permitted Transferee(s) shall,
as a condition to any such transfer, deliver a written acknowledgment to that
effect to the Company.

 

  (ii) Transfers upon Death. Upon the death of the Holder, any Issued Shares
then held by the Holder at the time of such death and any Issued Shares acquired
thereafter by the Holder’s legal representative shall be subject to the terms
and conditions of the Plan, and the Holder’s estate, executors, administrators,
personal representatives, heirs, legatees and distributees shall be obligated to
convey such Issued Shares to the Company or its assigns under the terms
contemplated hereby.

17.12 Dividends and Dividend Equivalent Rights

If specified in the Award Agreement, the recipient of an Award may be entitled
to receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the Common Stock or other securities covered by an Award. The
terms and conditions of a dividend equivalent right may be set forth in the
Award Agreement. Dividend equivalents credited to a Grantee may be paid
currently or may be deemed to be reinvested in additional Shares or other
securities of the Company at a price per unit equal to the Fair Market Value on
the date that such dividend was paid to Stockholders.

17.13 Data Protection

A Participant’s acceptance of an Award shall be deemed to constitute the
Participant’s acknowledgement of and consent to the collection and processing of
personal data relating to the Participant so that the Company and the Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data shall include data about
participation in the Plan and Shares offered or received, purchased or sold
under the Plan and other appropriate financial and other data (such as the date
on which the Awards were granted) about the Participant and the Participant’s
participation in the Plan.

 

20



--------------------------------------------------------------------------------

17.14 Section 25102(o) of the California Corporations Code

This Plan is intended to comply with Section 25102(o) of the California
Corporations Code. In that regard, to the extent required by Section 25102(o),
(a) the terms of any Options or SARs, to the extent vested and exercisable upon
a Grantee’s Separation from Service, shall include any minimum exercise periods
following Separation from Service specified by Section 25102(o), and (b) any
repurchase right of the Company with respect to shares of Stock issued under the
Plan shall include a minimum 90-day notice requirement. Any provision of this
Plan which is inconsistent with Section 25102(o) shall, without further act or
amendment by the Company or the Board, be reformed to comply with the
requirements of Section 25102(o).

17.15 Plan Construction

In the Plan, unless otherwise stated, the following uses apply: (a) references
to a statute or law refer to the statute or law and any amendments and any
successor statutes or laws, and to all valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder, as amended, or their successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including,” and the words “to,” “until” and “ending on” (and the like) mean
“to and including”; (c) indications of time of day shall be based upon the time
applicable to the location of the principal headquarters of the Company; (d) the
words “include,” “includes” and “including” (and the like) mean “include,
without limitation,” “includes, without limitation” and “including, without
limitation” (and the like), respectively; (e) all references to articles and
sections are to articles and sections in the Plan; (f) all words used shall be
construed to be of such gender or number as the circumstances and context
require; (g) the captions and headings of articles and sections have been
inserted solely for convenience of reference and shall not be considered a part
of the Plan, nor shall any of them affect the meaning or interpretation of the
Plan or any of its provisions; (h) any reference to an agreement, plan, policy,
form, document or set of documents, and the rights and obligations of the
parties under any such agreement, plan, policy, form, document or set of
documents, shall mean such agreement, plan, policy, form, document or set of
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; and (i) all
accounting terms not specifically defined shall be construed in accordance with
GAAP.

Adopted by the Board: December 28, 2016

Approved by the Stockholders: October 31, 2017

Scheduled Termination Date: December 27, 2026

 

21